Citation Nr: 0943056	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-25 439	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability, to include PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1966 to 
August 1968, including service in the Republic of Vietnam 
from January 1967 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an February 2007 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).  That decision denied 
the Veteran's request to reopen his previously denied service 
connection claims for PTSD and tinea pedis residuals.

In his March 2007 notice of disagreement, the Veteran 
indicated his objection to the determination regarding his 
request to reopen his service connection claim for PTSD.  
Therefore, only this claim is before the Board for its 
consideration.

The Veteran withdrew his request for a hearing in September 
2007.

The issue of entitlement to service connection for PTSD in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
last denied in an unappealed November 2002 rating decision as 
the competent medical evidence did not establish a diagnosis 
of PTSD and his reported stressor of being exposed to mortar 
fire had not been verified.

2.  Evidence submitted since the November 2002 rating 
decision includes information that was not previously 
considered and which establishes a fact necessary to 
substantiate the service connection claim for PTSD, namely a 
diagnosis of PTSD, the absence of which was the basis of the 
previous denial.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.105(a) (2009).

2.  Evidence received since the November 2002 rating decision 
denying service connection for PTSD is new and material and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further notice or assistance is unnecessary to aid the 
Veteran in substantiating that new and material evidence has 
been submitted.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required.  Instead, 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board must make a specific finding as to whether the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998). 

The Court has held that receiving enemy fire can constitute 
participation in combat. Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99. Evidence submitted to 
support a claim that a veteran engaged in combat may include 
the veteran's own statements and an "almost unlimited" 
variety of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Reopening 

The RO denied entitlement to service connection for PTSD in a 
November 2002 rating decision.  The RO found that competent 
medical evidence establishing that the Veteran had been 
diagnosed with PTSD had not been submitted and that evidence 
adequate to verify his reported in-service stressor had not 
been submitted.  The Veteran did not appeal this rating 
decision and it is final.

The evidence considered in the November 2002 rating decision 
included the Veteran's service treatment and personnel 
records, portions of his service personnel records, a July 
2002 VA psychiatric examination, private treatment records 
dated between January 1988 and March 1989, and an October 
2002 statement from the Veteran regarding his purported in-
service stressors.  None of this evidence contained a 
diagnosis of PTSD.

The Veteran's April 1966 entrance and his July 1968 discharge 
examinations were negative for any relevant abnormalities.  
He reported suffering from nervous trouble in his July 1968 
Report of Medical History (RMH) and the examiner noted that 
he felt depressed due to "family problems."  His remaining 
service treatment records were negative for any symptoms, 
treatments or diagnoses for any psychiatric condition.

Evidence received since the November 2002 rating decision 
includes a March 2006 stressor statement submitted by the 
Veteran, a July 2006 Vet Center treatment summary, a December 
2006 stressor statement, and a December 2007 statement from 
one of his treating VA physicians.

In a March 2006 statement, the Veteran reported that he went 
on a forced march and "bivwak" while traveling from Long 
Bin to Saigon.  During this time, his unit had camped near 
Highway One and had received mortar and rifle fire.  His 
friend, Private First Class Harvey, had been hit with enemy 
fire and killed during this incident.  His friend's body was 
shipped to Texas after this death.

A July 2006 treatment summary from the Vet Center indicated 
that the Veteran had presented with PTSD symptoms ranging 
from moderate to severe.  He had reported receiving incoming 
rocket and mortar fire two or three times per week while in 
Vietnam, that he had fallen into a four foot deep punji stick 
pit, that he saw wounded soldiers at the 3rd Field Hospital 
in Tan Son Nhut and that he saw a dead solider hung and his 
body desecrated.  He also reported losing his closest friend, 
"Pvt. Harvey," to enemy fire.  As a result of these 
incidents, he reportedly experienced intrusive ideations, 
flashbacks, distress caused by the reminders of war, 
avoidance of activities that remand him of these experiences, 
emotional numbing, survivor guilt, difficulty falling asleep 
and hypervigilance.

The Veteran reported in a December 2006 stressor statement 
that his friend, Private First Class Harvey, was killed in 
action in September or October 1967.  This incident occurred 
when they were assigned temporary duty along Highway One.

A December 2007 statement from one of the Veteran's treating 
VA physician indicated that he was being treated for PTSD.  
Medication had been prescribed to treat his condition.

The Veteran's claim for service connection for PTSD had 
previously been denied as no competent medical evidence had 
been submitted establishing that he had been diagnosed with 
the condition.  In addition, evidence adequate to verify his 
reported in-service stressor had not been submitted.  
Competent medical evidence establishing that the Veteran had 
been diagnosed with PTSD and evidence adequate to verify his 
reported in-service stressors are required to reopen his 
service connection claim.

The evidence submitted since the November 2002 rating 
decision establishes that the Veteran had been diagnosed as 
having PTSD and that he has been receiving treatment for the 
condition.  This evidence is new and material and the claim 
for service connection for PTSD is therefore reopened.


ORDER

New and material evidence having been received; the claim for 
service connection for PTSD is reopened.


REMAND

The Court has recently held that when a Veteran submits a 
claim for service connection for PTSD, he is claiming service 
connection for psychiatric symptomatology regardless of how 
the disability is diagnosed.  Hence, VA must consider service 
connection for a disability manifested by those symptoms, 
regardless of how it is diagnosed.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between a current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran reported "nervous trouble" in his July 1968 
discharge report of medical history.  The available post 
service treatment records document his diagnosis and 
treatment for PTSD and depression and his claims that this 
condition is related to his service.  At the July 2002 VA 
examination he reported a continuity of symptomatology 
beginning in service.  The record is insufficient, because 
there is uncertainty about the correct diagnosis, and whether 
any current diagnosis is related to service.  A VA 
psychiatric examination is therefore required.

Information regarding the Veteran's purported in-service 
stressors has been provided on several occasions.  He 
reported in a March 2006 statement that he was present when 
his friend "Harvey" was killed during an enemy attack in 
September or October 1967 while they were assigned to the 
First Logistical Command.  A July 2006 report reflected his 
reports of seeing wounded soldiers while stationed at the 3rd 
Field Hospital in Tan Son Nhut and that he was exposed to 
enemy and mortar fire while stationed along Highway One, 
among other claims.  

Service personnel records show that the Veteran served in 
Vietnam from January to December 1967, and was assigned to 
the 1st Logistical Command serving with the 182nd Ordinance 
Detachment.  His principal duty was listed as a cook.  An 
October 2002 statement submitted by the Veteran indicated 
that he was exposed to mortar attacks and tear gas every 
night while with the 18th Engineer Battalion.  He reported 
that this unit was stationed in "Corp 21 Area" when these 
attacks occurred.

This information should be provided to U.S. Army and Joint 
Services Records Research Center (JSRRC), for verification.  
This information should be provided to JSRRC in an attempt to 
verify the Veteran's purported stressors.

The Veteran has reported that he currently receives treatment 
for PTSD at the VA Medical Center (VAMC).  A July 2006 letter 
from the Vet Center suggests that he initially received 
treatment for his condition at that facility.  These records 
have not been obtained.  As these records are relevant to the 
Veteran's claim, and as they are adequately identified, VA 
has an obligation to obtain them. 38 U.S.C.A. § 5103A.

In a March 2006 statement, the Veteran indicated that he had 
been given a temporary duty assignment along Highway One and 
it was during this assignment that his friend was killed by 
enemy fire and that he was exposed to enemy and mortar fire.  
A July 2006 treatment summary reflected his reports of being 
present at the 3rd Field Hospital in Tan Son Nhut.  The 
excerpt of his service personnel records contained in the 
claims file do not contain information regarding any 
temporary duty assignments that the Veteran may have been 
given.  His complete service personnel records are necessary 
as they may help to verify his involvement in combat and 
should be obtained.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain copies of the 
Veteran's VAMC and Vet Center treatment 
records.  If these are not available, 
summaries should be obtained.

2.  The RO/AMC should seek personnel 
records showing any temporary duty 
assignments during the Veteran's service 
in Vietnam.

3.  The RO/AMC should contact JSRRC or 
other appropriate source and request 
supporting evidence of the claimed 
stressors as provided by the Veteran.  If 
additional information is needed to 
complete this request, the Veteran should 
be so advised of the specific information 
needed.  The claimed stressors include 
being subject to enemy and mortar fire 
while assigned to temporary duty along 
Highway One and witnessing the death of 
his friend, Private Harvey, in September 
or October 1967.  His stressors are 
detailed in a March 2006 statement and in 
a July 2006 treatment note summarized in 
the body of this remand.

4.  The RO/AMC should afford the Veteran a 
VA psychiatric examination to determine 
whether he suffers from a current 
psychiatric disability, including PTSD, 
that is related to service.  The claims 
file including a copy of this remand must 
be made available to, and be reviewed by, 
the examiner.  The examiner should note 
such review in the examination report or 
in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
psychiatric condition, including PTSD, had 
its onset in service or is otherwise 
related to a disease or injury in service.  
The examiner should note the Veteran's 
report of depression during service, as 
well as his reports of a continuity of 
symptoms.

The examiner should provide a rationale 
for this opinion.  The examiner is advised 
that the Veteran is competent to report 
injuries and symptoms, and that the 
Veteran's reports must be considered in 
formulating the requested opinion.

5.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


